Citation Nr: 0117652	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  95-23 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the veteran's cause of death.  She filed a 
timely notice of disagreement, initiating this appeal.  

The appellant's claim has previously been presented to the 
Board in September 1997 and March 1998, on which occasions it 
was remanded for additional development.  It has now been 
returned to the Board.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant, the veteran's widow, seeks service connection 
for the veteran's cause of death.  Service connection may be 
granted for a veteran's cause of death if a disability 
causing death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  The death of a veteran will 
be service connected when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (2000).  A secondary disability 
which is proximately due to or the result of a service 
connected disability will itself be considered service 
connected.  38 C.F.R. § 3.310 (2000).  

The appellant testified at a personal hearing before a member 
of the Board in April 2001, and reported that while the 
veteran was hospitalized at Hartford Hospital, she was told 
by a medical doctor that the veteran's colon cancer was due 
to or the result of his in-service abdominal injuries.  The 
records associated with the veteran's treatment at Hartford 
Hospital have not yet been obtained.  For that reason, this 
claim must be remanded for further development.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was signed into law.  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist the veteran 
and provide the veteran with notice of the evidence required 
to substantiate his claim.  In particular, the VA is required 
to make reasonable efforts to obtain relevant evidence, 
including private medical records, identified by the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO must assure that all development required 
under the Veterans Claims Assistance Act is completed.

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder including, but not 
limited to, the veteran's medical 
treatment records from Hartford Hospital.  
The appellant should be asked to submit 
the names and addresses of all private 
doctors from whom the veteran received 
medical treatment during his lifetime.  
She should also be asked to submit 
authorization for the release of those 
records.  In particular, the appellant 
should contact the physician who 
indicated that the veteran's colon cancer 
was due to or the result of the veteran's 
in-service abdominal injuries and obtain 
a statement to that effect which includes 
the rationale for that opinion.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  If the 
RO determines any additional medical 
development is required by the VCAA, such 
should be accomplished at this time.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  After completion of all requested 
development, the RO should review the 
appellant's claim.  If the actions taken 
remain adverse to the appellant, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



